Title: From Thomas Jefferson to Thomas Mann Randolph, 18 August 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello Aug. 18. 95.

I recieved by the last post your favor from Doctr. Le Mayeur’s. Your horse also came safe, and the one you desired will be delivered to the post tomorrow morning: but in very bad plight, having been surfieted treading wheat. Zachary sends a saddle and mail [pelon], but says there is neither bridle nor straps.—We are all well. Maria comes down stairs to-day for the first time. The children in perfect health. Colo. N. Lewis lies dangerously and almost desperately ill. I mentioned in my last the ravages committed by the rains. Since that we have had still worse. I imagine we never lost more soil than this summer. It is moderately estimated at a year’s rent. Our crops of corn will be much shortened by the prostrate and drowned condition of the plants, particularly of the tossil which can perform it’s office of impregnation but partially and imperfectly.—Our peaches are getting into perfection. They are fine in quality, and abundant.—Tobacco has fired excessively. Many have cut their crops green. I fear to hear from Bedford.—Dr. Gilmer is on his last legs. Yet has undertaken a trip to Rockingham. The sick at Edgehill mentioned in my last are doing well. Our love to our dear Martha, and am Dear Sir Yours affectionately

Th: Jefferson

 